Title: The English Editor to the Reader [of John Dickinson’s Letters from a Farmer], 8 May 1768
From: Franklin, Benjamin
To: 


On December 2, 1767, The Pennsylvania Chronicle published the first of a series of letters, signed “A Farmer,” that continued to appear weekly through the issue of February 15, 1768. The letters immediately attracted wide attention in the colonies and, before long, in England and on the Continent; the author remained anonymous for only a short time,  and was soon known to be John Dickinson. His statement of the colonial case was a milestone in the development of the controversy. He demonstrated that taxation for purposes of imperial revenue had been unknown before the Stamp Act, and that the Townshend Acts reiterated this new principle, masked as regulation, in a way that could be extended indefinitely. The wealth and importance of England, he contended, were due primarily to its colonies; Englishmen therefore had the strongest of motives, that of self-interest, for demanding a liberal policy of Parliament. Dickinson appealed throughout to reason and good will, rather than to force, as the means of settling the quarrel. Franklin, who was otherwise no friend of his, was impressed by the arguments-in which he detected some of his own-and the conciliatory language in which they were couched. He promptly arranged for an English edition, and appended to it the brief preface that follows.
 
London, May 8, 1768
When I consider our Fellow Subjects in America as rational Creatures, I cannot but wonder that during the present wide Difference of Sentiments in the two Countries concerning the Power of Parliament in laying Taxes and Duties on America, no Application has been made to their Understandings, no able learned Pen among us has been employed in convincing them that they are in the wrong, proving clearly that by the establish’d Law of Nations, or by the Terms of their original Constitution, they are taxable by our Parliament tho’ they have no Representative in it.
On the contrary, whenever there is any News of Discontent in America, the Cry is, “Send over an Army or a Fleet, and reduce them to Reason.”
It is said of choleric People, that with them there is but a Word, and a Blow.
I hope Britain is not so choleric, and will never be so angry with her Colonies, as to strike them: But that if she should ever think it may be necessary, she will at least let the Word go before the Blow; and reason with them.
To do this clearly and with the most probability of Success, by removing their Prejudices, and rectifying their Misapprehensions (if they are such) it will be necessary to learn what those Prejudices and Misapprehensions are; and before we can either refute or admit their Reasons, we should certainly know them.
It is to that End I have handed the following Letters (lately published in America) to the Press here. The Author is a Gentleman of Repute in that Country for his Knowledge of its Affairs, and it is said speaks the general Sentiments of the Inhabitants. How far these Sentiments are right or wrong I do not pretend at present to judge. I wish to see first what can be said on the other Side of this Question. I hope this Publication will produce a full Answer if we can make one. If it does, this Publication will have had its Use. No Offence to Government is intended by it, and it is hoped none will be taken.
N.N.
 
Endorsed: Preface to Farmer’s Letters